Citation Nr: 0403949	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression.

4.  Whether a November 1998 rating decision assignment of an 
initial noncompensable rating for service-connected meniscus 
tear of the left knee should be reversed or amended on the 
basis of clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1977 to 
November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in February 
2002 and May 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.  In the 
February 2002 rating decision, the RO denied an increased 
(compensable) rating for service-connected meniscus tear of 
the left knee; denied service connection for tinnitus, 
bilateral hearing loss, and depression; and found no CUE in a 
November 1998 rating decision to assign an initial 
noncompensable rating for service-connected meniscus tear of 
the left knee.  In April 2002, the veteran entered a notice 
of disagreement with the RO's February 2002 denial of service 
connection for tinnitus, bilateral hearing loss, and 
depression, and denial of entitlement to an increased rating 
for service-connected meniscus tear of the left knee.  The 
Board liberally construes the veteran's April 2002 Statement 
in Support of Claim, which included a summary of 
symptomatology, as sufficient to constitute a notice of 
disagreement with the February 2002 denial of increased 
rating (even though the April 2002 Statement in Support of 
Claim also served as a claim for CUE in a November 1998 
rating decision). 

In the May 2002 rating decision, the RO found no CUE in a 
November 1998 rating decision assignment of an initial 
noncompensable rating for service-connected meniscus tear of 
the left knee.  In June 2002, the veteran entered a notice of 
disagreement on the issue of CUE in a November 1998 rating 
decision assignment of an initial noncompensable rating.  

In July 2002, the RO issued a statement of the case on the 
following issues: service connection for tinnitus, bilateral 
hearing loss, and depression; and whether there was CUE in a 
November 1998 rating decision to assign an initial 
noncompensable rating for service-connected meniscus tear of 
the left knee.  In August 2002, the veteran entered a 
substantive appeal, on a VA Form 9, as to these issues.

As indicated, with liberal construction, the Board finds that 
the veteran's April 2002 Statement in Support of Claim is 
sufficient to constitute a notice of disagreement with the 
February 2002 denial of increased rating.  The July 2002 
statement of the case did not address the issue of 
entitlement to an increased (compensable) rating for service-
connected meniscus tear of the left knee.  For this reason, 
the issue of entitlement to an increased (compensable) rating 
for service-connected meniscus tear of the left knee is 
addressed below in the REMAND portion of this decision.  As 
the veteran has entered a notice of disagreement, and has not 
otherwise withdrawn this issue in writing, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The appeals for service connection for bilateral hearing 
loss, service connection for tinnitus, service connection for 
depression, and entitlement to an increased rating for 
service-connected meniscus tear of the left knee are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

A November 1998 rating decision to assign an initial 
noncompensable rating for service-connected meniscus tear of 
the left knee was adequately supported by the evidence then 
of record and was not undebatably erroneous. 





CONCLUSION OF LAW

The November 1998 rating decision to assign an initial 
noncompensable rating for service-connected meniscus tear of 
the left knee was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 5109A(a) (West 2002); 38 C.F.R. § 3.105(a) (2003); 
38 U.S.C.A. §§ 1131, 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.46, 4.71, 4.71a, Diagnostic Code 
5257 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Whether CUE in a November 1998 Rating Decision

With respect to the issue of whether a November 1998 rating 
decision assignment of an initial noncompensable rating for 
service-connected meniscus tear of the left knee should be 
reversed or amended on the basis of CUE, no notification or 
development actions under the Veterans Claims Assistance Act 
of 2000 are required.  It is well established by regulation 
and legal precedent that, with exceptions not applicable in 
the present matter, a CUE review must be based only upon the 
evidence of record at the time the earlier decision was 
entered.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); see 
also Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) 
(affirming the interpretation of 38 U.S.C. § 5109A that RO 
CUE must be based upon the evidence of record at the time of 
the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 
(Fed. Cir. 2000) (generally upholding Board CUE regulations 
to this effect).  Furthermore, in Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc), the United States Court 
of Appeals for Veterans Claims (Court) held that the duties 
to notify and to assist under the Veterans Claims Assistance 
Act of 2000 were not applicable to CUE motions filed with 
respect to prior Board decisions.  In Parker v. Principi, 15 
Vet. App. 407 (2002), the Court appeared to expand the 
holding in Livesay to include claims of CUE in prior final RO 
rating decisions.  The Board finds that, given the nature of 
the determination presented and the Court's precedential 
decisions, the provisions of the Veterans Claims Assistance 
Act of 2000 are inapplicable in the CUE issue decided herein.

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 
5109A(a); 38 C.F.R. § 3.105(a) (2003).

The Court has held that CUE is a very specific and rare kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Thus, a clear and unmistakable 
error must be outcome determinative.  Yates v. West, 213 F.3d 
1372 (Fed. Cir. 2000).

The Court has established a three-part test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and, (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In reference to part (3) of the Russell test, the Board 
stresses that the evidence that was not of record at the time 
of the decision cannot be used to determine if CUE occurred.  
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); See 
Porter v. Brown, 5 Vet. App. 233 (1993).  As for VA medical 
records in particular, the constructive-notice-of-records 
rule established in Bell v. Derwinski, 2 Vet. App. 611 
(1992), is inapplicable to a claim of CUE in RO decisions 
rendered prior to Bell because Russell requires only that the 
"law that existed at the time" of the prior final 
adjudication be considered.  Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, 
nonspecific claim of error cannot satisfy the stringent 
pleading requirements for the assertion of CUE.  See Fugo, 6 
Vet. App. at 44-45.  Where a claimant fails to reasonably 
raise a CUE claim as set forth above, there is no requirement 
to address the merits of the issue. Id. at 45.  In other 
words, if the error alleged is not the type of error that, if 
true, would be CUE on its face; or if the claimant is only 
asserting disagreement with how the RO evaluated the facts 
before it; or if the claimant has only alleged a failure on 
the part of VA to fulfill its duty to assist; or if the 
claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

Through his representative, the veteran appears to contend 
that the RO's November 1998 rating decision assignment of an 
initial noncompensable rating for service-connected meniscus 
tear of the left knee contains CUE because that rating 
decision did not consider factors of weakened movement, 
excessive fatigability, incoordination, and pain on movement 
in the assignment of a noncompensable initial disability 
rating.  The veteran's representative contends that the 
provisions of 38 C.F.R. § 4.40 and 4.45, and the Court 
precedent of Deluca v. Brown, 8 Vet. App. 202 (1995), 
required consideration of factors of weakened movement, 
excessive fatigability, incoordination, and pain on movement 
in the RO's November 1998 assignment of initial disability 
rating for the veteran's left knee disability.  The veteran's 
representative also appears to suggest that medical records 
of May 1998 should have been considered in the November 1998 
RO rating decision, or should have been given more weight in 
that decision.  

In this case, there is a question as to whether the veteran 
has even met the threshold test for a CUE claim of 
specifically alleging legal or factual error, and 
specifically alleging how that error or errors would result 
in a manifestly different outcome (a compensable initial 
rating).  In the April 2002 Statement in Support of Claim, 
the veteran's representative wrote that 38 C.F.R. § 4.40 and 
4.45, and Deluca v. Brown, 8 Vet. App. 202 (1995), required 
consideration of weakened movement, excessive fatigability, 
incoordination, and pain on movement, as reflected by medical 
records dated in May 1998; however, neither the veteran nor 
his representative specifically alleges how consideration of 
such factors by the RO in November 1998 in this veteran's 
case would have manifestly resulted in a compensable rating 
for his left knee disability.    

Even assuming, arguendo, that the veteran has specifically 
alleged CUE in this case, there was evidence of record upon 
which the RO could have relied in November 1998 to assign an 
initial noncompensable disability rating for the veteran's 
service-connected meniscus tear of the left knee.  While the 
May 1998 VA outpatient treatment records reflect the 
veteran's complaints of left knee pain and clinical findings 
reflecting limitation of motion and function, there is other, 
later evidence of record in June 1998 and September 1998 that 
reflects that the veteran's left knee was without pain or 
limitation of motion or function.  

The essential facts in this case that were of record at the 
time of the November 1998 RO rating decision and are not in 
dispute include that, in service in 1980 the veteran 
sustained a left knee strain, indicated to be a possible 
ligament tear.  At service separation, the veteran had 
trouble with left knee pain attributed to atrophy from 
ligament tear casting.  

VA outpatient treatment records dated from October 1997 to 
October 1998 reflect the veteran's complaints of left knee 
pain, inability to twist the left knee, and the report of 
intermittent swelling but no recent swelling or locking; 
findings of mild effusion of the left knee; very tender 
lateral and posterolateral joint line; mild tenderness at the 
medial joint line; full range of motion that was slow and 
slightly guarded; intact ligaments with negative Lachmann's; 
an the McMurray's test was deferred due to painful knee; and 
the assessment was left knee pain.  A left knee study in May 
1998 resulted in the impression of unremarkable left knee.  

At a VA compensation examination in June 1998, the veteran 
reported "some problems" with his left knee that included 
pain.  Clinical findings were stable ligaments of the left 
knee that felt intact, no crepitus, no effusions, and no 
neurovascular abnormalities.  The diagnosis was normal left 
knee.  

VA outpatient treatment records reflect that in September 
1998 the veteran complained of radiating left knee pain, 
unchanged from the previous visit, and occasional swelling.  
Clinical findings in September 1998 included full range of 
motion of the left knee, with ligaments intact with negative 
Lachmann's, negative McMurray's, no effusion, and tender 
medial joint line area.  The examiner noted that the veteran 
had an antalgic gait, but that was attributed more to the 
back than the left knee.  The diagnosis was variable left 
knee pain of questionable etiology, possible occult meniscus 
tear.

Because there was earlier (May 1998) evidence of complaints 
of left knee pain and clinical findings reflecting limitation 
of motion and function, but there was also later (June 1998 
and September 1998) evidence of record that reflects that the 
veteran's left knee was without pain or limitation of motion 
or function, the RO's November 1998 decision to assign an 
initial noncompensable rating for service-connected meniscus 
tear of the left knee was adequately supported by the 
evidence then of record and was not undebatably erroneous.  
The veteran's contentions, to the extent a specific 
allegation of error can be discerned from the CUE assertions, 
amount to little more than a disagreement with how the RO in 
November 1998 weighed the evidence of record.  
Notwithstanding the representative's assertion, the November 
1998 RO rating decision did in fact consider the May 1998 
complaints and findings.  

The veteran's representative suggests that the RO should have 
given more weight to the previous May 1998 complaints and 
clinical findings than to the later June 1998 VA examination 
and September 1998 clinical findings.  However, as noted 
above, CUE in a prior final decision may not be found by a 
reweighing of the evidence.  That is, allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  In light 
of the specific clinical findings in this case - a diagnosis 
normal left knee, and a finding of full range of motion of 
the left knee - the regulatory provisions of 38 C.F.R. § 4.40 
or 4.45 did not require the RO in November 1998 to find that 
the veteran still had pain or limitation of motion to a 
compensable degree.  For these reasons, the Board finds that 
the November 1998 rating decision to assign an initial 
noncompensable rating for service-connected meniscus tear of 
the left knee was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 5109A(a) (West 2002); 38 C.F.R. § 3.105(a) (2003); 
38 U.S.C.A. §§ 1131, 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.46, 4.71, 4.71a, Diagnostic Code 
5257 (1998).


ORDER

A November 1998 rating decision to assign an initial 
noncompensable rating for service-connected meniscus tear of 
the left knee is not clearly and unmistakably erroneous. 











REMAND

With regard to the veteran's claims for service connection 
for bilateral hearing loss and tinnitus, the service medical 
records show that, on enlistment audiological examination in 
October 1977, pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NT
0
LEFT
10
10
5
NT
5

Speech recognition ability, if measured, was not recorded.  

On audiological examination in January 1980, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
NT
5
5
5
NT
LEFT
NT
10
10
5
NT

Speech recognition ability, if measured, was not recorded.  

The service medical records also show that, on separation 
audiological examination in October 1980, pure tone 
thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
NT
15
LEFT
10
15
10
NT
15

Speech recognition ability, if measured, was not recorded.  

On audiological examination dated October 20, 1980, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
55
50
LEFT
10
10
5
25
10

Speech recognition ability, if measured, was not recorded.

On audiological examination dated October 21, 1980, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
55
65
LEFT
15
5
5
25
15

Speech recognition ability, if measured, was not recorded.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  Impaired hearing will be considered to be a 
"disability" when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

In this veteran's case, a VA audiological examination in 
December 2001 revealed hearing loss ranging from 0 to 20 in 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz ranges, for 
an average 15 decibel loss in the right ear, and from 10 to 
15 in the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
ranges, for an average 13 decibel loss in the left ear.  Such 
findings reflect some hearing loss or hearing impairment, but 
do not constitute hearing loss "disability."  See 38 C.F.R. 
§ 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (threshold for normal hearing is from zero to 20 
decibels).  In December 2001, the veteran's speech 
recognition score on the Maryland CNC Test was 94 percent 
bilaterally; however, hearing loss "disability" for VA 
disability compensation purposes includes speech recognition 
scores using the Maryland CNC Test that are less than 94 
percent.  38 C.F.R. 
§ 3.385.  

Because there is a question as to whether the veteran 
currently has hearing loss "disability" as defined by 
38 C.F.R. § 3.385, and in light of the December 2001 clinical 
findings that approached hearing loss disability but did not 
meet the thresholds of 38 C.F.R. § 3.385, VA will afford the 
veteran an additional VA compensation examination to 
determine whether he currently has hearing loss 
"disability" as defined for VA disability compensation 
purposes.  If the veteran is found to have current hearing 
loss disability, the examiner should also render an opinion 
regarding its etiology, including whether any current hearing 
loss disability is etiologically related to acoustic trauma 
in service.  With regard to acoustic trauma during service, 
the record reflects that during service the veteran's primary 
specialty was field artillery, and that he also qualified as 
a sharpshooter with the M-16 rifle, and was a hand grenade 
expert.  

Regarding the veteran's claim for service connection for 
tinnitus, the veteran specifically alleges that the tinnitus 
arises from the same acoustic trauma as his bilateral hearing 
loss.  In light of the history of in-service acoustic trauma, 
and the veteran's current complaints of ringing in the ears, 
the Board finds that there is a duty to provide a VA 
audiology or ear disease examination that includes a nexus 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As to the claim for service connection for a psychiatric 
disorder, the Board notes that the evidence of record 
includes in-service report of feelings of depression, and 
counseling due to aggressive behavior, and a post-service 
diagnosis of depression.  Under these circumstances, the 
Board finds that there is also a duty to provide a VA 
psychiatric examination that includes an opinion addressing 
the contended causal relationship.  Id.  

A statement of the case on the issue of entitlement to an 
increased (compensable) rating for service-connected meniscus 
tear of the left knee has not been issued subsequent to the 
February 2002 rating decision.  In order to comply with due 
process requirements, a remand is in order for the RO to 
prepare a statement of the case on the issue of entitlement 
to an increased (compensable) rating for service-connected 
meniscus tear of the left knee.  See Manlincon, 12 Vet. App. 
238.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.	The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 
3.159 (2003).  The RO should also 
notify the veteran of what evidence is 
required to substantiate his claims, 
what evidence, if any, the veteran is 
to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

2.	The RO should contact the veteran and 
ask him to identify all VA and non-VA 
medical providers who have examined or 
treated him for hearing loss, 
tinnitus, or depression since service, 
or for a left knee disability since 
December 2001.  The RO should then 
obtain copies of any relevant medical 
records that may be available.  38 
C.F.R. § 3.159. 

3.	The RO should schedule the veteran for 
a VA audiology examination to 
determine whether the veteran 
currently has hearing loss to a 
disabling level, and to the determine 
the nature and etiology of any 
existing hearing loss and tinnitus.  
The relevant documents in the claims 
file should be reviewed by the 
examiner in conjunction with the 
examination, and the examiner should 
indicate that he or she has done so.  
Any indicated studies should be 
performed, including audiological 
testing and measure of speech 
recognition score using the Maryland 
CNC Test.  After a review of the 
relevant documents and examination of 
the veteran, the examiner should 
render current diagnoses regarding 
bilateral hearing loss and tinnitus.  
The examiner should also provide the 
following opinions: A) Is it at least 
as likely as not (a 50 percent or 
greater probability) that current left 
or right ear hearing loss is 
etiologically related to the veteran's 
active service period, to include any 
in- service acoustic trauma?  B) Is it 
at least as likely as not (a 50 
percent or greater probability) that 
any current tinnitus is etiologically 
related to the veteran's active 
service period, to include any in- 
service acoustic trauma?  With regard 
to these opinions, please note and 
consider the history of in-service 
acoustic trauma from weapons and 
artillery fire and grenades.  The 
rationale for all opinions expressed 
should be provided.

4.	The RO should schedule the veteran for 
a VA psychiatric  examination to 
determine the nature and etiology of 
any psychiatric disorder that may be 
present.  The relevant documents in 
the claims file should be reviewed by 
the examiner in conjunction with the 
examination, and the examiner should 
indicate that he or she has done so.  
Any indicated studies should be 
performed, including psychological  
testing.  After a review of the 
relevant documents and examination of 
the veteran, the examiner should 
render a current diagnosis or 
diagnoses regarding the veteran's 
psychiatric disorder.  The examiner 
should then provide the following 
opinion:  Is it at least as likely as 
not (a 50 percent or greater 
probability) that any currently 
diagnosed psychiatric disorder, 
including depression, is etiologically 
related to the veteran's active 
service period, to include any in-
service psychiatric symptomatology?  
The rationale for all opinions 
expressed also should be provided.

5.	Thereafter, the RO should provide the 
veteran and his representative with a 
statement of the case regarding the 
claim for an increased (compensable) 
rating for service-connected meniscus 
tear of the left knee.  The statement 
of the case should address all aspects 
of this claim including the criteria 
by which an increased rating may be 
awarded, and compliance with the 
Veterans Claims Assistance Act of 
2000.  Further, the veteran should be 
advised that, if he wishes the Board 
to address this claim, he must submit 
a timely substantive appeal in 
response to the statement of the case.  

6.	The issues of entitlement to service 
connection for bilateral hearing loss, 
tinnitus, and depression should be 
readjudicated.  If the benefit sought 
on appeal is not granted, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case.  They should be afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



